t c memo united_states tax_court rupert e phillips and sandra k phillips petitioners v commissioner of internal revenue respondent docket no filed date anthony j carriuolo for petitioners w robert abramitis for respondent memorandum findings_of_fact and opinion lauber judge the foreclosure tsunami that swept through the country’s real_estate markets a decade ago has long since subsided but those sent reeling by it continue to pick up the pieces of their financial and fiscal affairs among them are sandra and rupert phillips a married couple who earned their livelihood from developing and selling real_estate in one of the worst-hit areas--the wiregrass region spanning the florida panhandle and nearby alabama mrs phillips owned of an s_corporation that did the development and she and her husband along with others personally guaranteed bank loans financing this activity when these development projects collapsed the lending banks sued them on their guaranties and recovered judgments which petitioners were unable or unwilling to pay petitioners nevertheless claimed by reason of these judgments an increased basis in mrs phillips’ investment in the s_corporation which they hoped would allow them to claim additional flowthrough loss deductions and net_operating_loss nol carrybacks for various years the internal_revenue_service irs or respondent disappointed these hopes and determined deficiencies and accuracy- related penalties under sec_6662 a as follows year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number 1unless otherwise indicated all statutory references are to the internal_revenue_code code as in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar after concessions the main issue for decision is whether petitioners are entitled to basis credit for unpaid judgments entered against mrs phillips on account of personal guaranties she had furnished on loans on which the s_corporation or its wholly owned subsidiaries defaulted we agree with respondent that the answer to this question is no and thus rule for the irs as to the deficiencies but we find that petitioners are not liable for any penalties findings_of_fact the parties submitted before trial a stipulation of facts including exhibits that is incorporated by this reference petitioners resided in florida when they timely petitioned this court i the real_estate business olson associates of nw florida inc olson was a florida corporation organized in and dissolved in for federal_income_tax purposes it was a subchapter_s_corporation for the duration of its existence at all relevant time sec_2petitioners have conceded that they received unreported taxable interest_income of dollar_figure for they have also conceded that they received unreported gambling winnings of dollar_figure dollar_figure and dollar_figure for and respectively the irs has acknowledged that the resulting increases in petitioners’ gambling income would make available equal or larger gambling_losses for each of those three years all other adjustments apart from those discussed in the text are computational and their effect will be determined in a rule computation carl r olson jr owned of the company’s common_stock and sandra phillips owned the other rupert phillips was employed by the company olson was engaged in developing and selling residential and commercial real_estate in northwest florida and southern alabama it undertook about discrete development projects during the decade it was in existence like many real_estate development businesses it relied heavily on debt financing its projects were encumbered at various times with aggregate debt of almost dollar_figure million the bulk of this debt was incurred by lower tier subsidiaries and was secured_by mortgages encumbering the real_estate properties at trial petitioners conceded that at the time these loans were obtained they were clearly supported by collateral that was pledged a relatively small portion of the debt was incurred at the s_corporation level and was unsecured for each development project olson would typically set up a wholly owned special purpose entity spe that was a limited_liability_company or other pass- through entity the spe would acquire raw land and develop subdivisions or other buildings on that land to finance each project the spe would obtain loans from banks or other third parties these loans were secured_by all of the spe’s assets including the land under development virtually all of the loans that the banks extended to olson and its subsidi- aries were guaranteed by olson’s two shareholders including mrs phillips and or their spouses some of the loans had up to five distinct coguarantors in- cluding olson itself there is no evidence that petitioners pledged any personal assets or otherwise provided the banks with any collateral in support of their guaranties the only collateral to which the banks could look for repayment of their loans was the real_estate and other assets held by olson and its subsidiaries the nationwide downturn in the real_estate market that began in late was especially severe in olson’s region of operations starting in the com- pany’s business experienced a spiraling decline in sales revenue and cashflow from which it never recovered this precipitated a default on virtually every loan owed by the company and its spes the lenders sued for repayment typically foreclosing on the property that secured the indebtedness because the real_estate had declined so precipitously in value the collateral was usually insufficient to satisfy these judgments the lenders accordingly sued the guarantors seeking enforcement of the personal guaranties to satisfy the defi- ciencies ten of these actions resulted during in final judgments issued by florida state courts aggregating about dollar_figure million against mrs phillips and the coguarantors including her husband the coguarantors bore joint_and_several_liability for each of these judg- ments as of the time the record in this case closed neither petitioner had paid any amount toward these judgments nor had either petitioner made any direct payments to olson’s lenders under his or her guaranties nonetheless after receiving professional advice in including a formal opinion from tax counsel petitioners took the position that mrs phillips was en- titled to increase her basis in her olson stock as a result of these judgments peti- tioners assigned dollar_figure of the unpaid judgments to and the remaining dollar_figure to for each year petitioners then allocated to each coguarantor a pro_rata share of the unpaid judgment amounts exceeding all available collateral after allocating to mrs phillips her proportionate share of the judgments less the fair_market_value fmv of the underlying property securing the liabilities petitioners claimed that she had made deemed capital contributions to olson and thereby secured additional basis in her stock of dollar_figure in and dollar_figure in 3the legal opinion on which petitioners relied did not take a definitive posi- tion as to whether mrs phillips’ increased investment in olson should be charac- terized as equity a supposed contribution_to_capital or debt a supposed back-to- back loan but it suggested that a stepped-up stock basis may be more probable than an increase in her basis in olson’s indebtedness and petitioners on their tax returns opted for the former ii petitioners’ tax returns and irs audit petitioners timely filed their joint federal_income_tax return which re- ported a loss of dollar_figure on schedule e supplemental income and loss they requested a refund for of dollar_figure which they apparently received after securing the tax_advice mentioned above petitioners in date filed an amended return and concurrently filed a timely return with each of these returns petitioners included a disclosure statement noting that they were claiming a basis increase in mrs phillips’ stock in olson of dollar_figure and dollar_figure respectively and briefly explaining how they determined these amounts the tax ramifications flowing from these claimed basis increases are com- plex but may be summarized as follows on their amended_return petitioners claimed a schedule e loss deduction of dollar_figure which was dollar_figure larger than that claimed on their original return for petitioners claimed a schedule e loss deduction of dollar_figure and an nol of dollar_figure under former sec_172 petitioners elected a five-year carryback period for this nol applying dollar_figure against their tax_liability and the remaining dollar_figure against their tax_liability petitioners filed for each of those two carryback years a form_1045 application_for tentative refund and received from the irs the refund they requested petitioners timely filed their return on which they claimed a schedule e deduction of dollar_figure for the flowthrough loss from olson presumably relying on the unused portion of mrs phillips’ purported stock basis increase from that helped generate an nol for of dollar_figure the record does not establish whether or to which year s petitioners carried this nol the irs examined petitioners’ returns for the years at issue and determined that mrs phillips was not entitled to any basis increase on account of her loan guaranties or the unpaid judgments against her the irs accordingly adjusted downward petitioners’ flowthrough loss deduction allowing a schedule e loss deduction of dollar_figure as compared with the dollar_figure loss deduction claimed on petitioners’ amended_return the irs likewise adjusted downward petitioners’ flowthrough loss deduction reducing the schedule e loss deduction from the claimed dollar_figure to dollar_figure that left a nol of only dollar_figure this revised nol was exhausted after application against petitioners’ tax_liability leaving no remaining nol for application against their tax_liability finally the irs adjusted downward petitioners’ claimed schedule e flowthrough loss deduction by dollar_figure eliminating the claimed nol for that year the irs sent petitioners a timely notice_of_deficiency reflecting these adjustments and they timely petitioned this court opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 the taxpayer bears the burden of proving her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs in certain circumstances the bur- den of proof on factual issues may shift to the commissioner see sec_7491 rule a petitioners do not contend that this provision applies here and they thus bear the burden_of_proof i petitioners’ basis in the s_corporation a governing tax principles a subchapter_s_corporation is a pass-through entity sec_1366 gener- ally provides that an s corporation’s shareholders are taxed currently on the cor- poration’s income regardless of distributions its items of loss deduction and credit are likewise passed through to them however sec_1366 provides that t he aggregate amount of losses and deductions taken into account by a shareholder cannot exceed the sum of the adjusted_basis of the share- holder’s stock and the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 and b losses and deductions that cannot be used by a shareholder currently are treated as incurred by the corporation in the succeeding taxable_year with respect to that shareholder sec_1366 in effect such losses are carried forward indefinitely if the shareholder later increases her stock basis or her basis in the company’s debt suspended losses become available in that year to the ex- tent of the basis increase the code does not specify in detail how a shareholder may acquire basis in an s corporation’s debt the senate_finance_committee report accompanying the enactment of subchapter_s stated that the adjusted_basis of any shareholder’s in- vestment in the corporation should act as a lid on losses flowing through to that shareholder s rept no pincite 1958_3_cb_922 gene- ral tax principles developed in other contexts would apply with equal force for purposes of sec_1366 and require that the s corporation’s indebtedness to 4although a shareholder can acquire additional basis in the s_corporation either by advancing capital or by making a loan a loan unlike a capital contribu- tion will not increase the proportionate ratio of losses allocated to that share- holder as compared with the other shareholders the shareholder be genuine and reflect economic reality cf 154_f3d_61 3d cir requiring objective indicia of an obligation to support the existence of indebtedness between related parties rev’g in part vacating in part tcmemo_1996_447 the courts have consistently held that in order for a taxpayer to acquire ad- ditional basis in an s corporation’s indebtedness there must be an actual econo- mic outlay by the taxpayer 103_tc_711 see eg 456_f3d_645 6th cir aff’g tcmemo_2005_75 535_f2d_309 5th cir aff’g 63_tc_468 110_tc_62 aff’d without published opinion 194_f3d_1324 11th cir 54_tc_1293 aff’d per order wl 8th cir date before the taxpayer may increase her basis there must have oc- curred some transaction which when fully consummated left the taxpayer poorer in a material sense perry t c pincite since perry ‘economic outlay’ has been the coin of the realm when it comes to assessing whether a transaction in- creases a taxpayer’s basis maloof f 3d pincite see 187_f3d_1352 11th cir noting the general_rule that an ‘econo- mic outlay is required before a stockholder in a subchapter_s_corporation may in- crease her basis’ quoting 778_f2d_769 11th cir aff’g tcmemo_1997_530 applying the actual economic outlay test the courts have repeatedly held that a shareholder’s guaranty of an s corporation’s debt--without more--does not give rise to additional basis see eg maloof f 3d pincite estate of 268_f3d_553 8th cir ruling that a mere guaranty of a corporate loan is insufficient to create basis aff’g tcmemo_2000_355 706_f2d_755 6th cir t he courts have consistently required some economic outlay by the guarantor in order to convert a mere loan guaranty into an investment aff’g tcmemo_1981_608 the courts have applied essentially the same economic outlay test regardless of whether the shareholder claims by reason of a loan guaranty additional basis in the s corpora- tion’s stock or indebtedness see maloof f 3d pincite 949_f2d_371 10th cir ruling that a mere guaranty does not create basis because it was not a contribution of cash or other_property aff’g tcmemo_1989_58 as the u s court_of_appeals for the fourth circuit has explained a guarantee in and of itself cannot fulfill the economic outlay requirement the guarantee is merely a promise to pay in the future if certain unfortunate events should occur 875_f2d_420 4th cir aff’g 90_tc_206 the u s court_of_appeals for the fifth circuit has similarly noted c ourts have consistently held that when a shareholder personally guarantees a debt of his s_corporation he may not increase his adjusted_basis in the s corporation’s indebtedness to him unless he makes an economic outlay by satisfying at least a portion of the guaranteed debt 112_f3d_1258 5th cir fn ref omitted aff’g on this issue tcmemo_1995_572 and as we explained more than years ago i t is the payment by the guarantor of the guaranteed obligation that gives rise to indebtedness on the part of the debtor to the guarantor the mere fact that the debtor defaults and thereby renders the guarantor liable is not sufficient the adjusted_basis for indebtedness is limited to the actual economic outlay of the shareholder underwood t c pincite quoting perry t c pincite earlier we had stated more succinctly no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the cor- poration to the shareholders until and unless the shareholders pay part or all of the obligation 50_tc_762 5in date the department of the treasury issued regulations governing continued b application to this case although petitioners on their returns claimed an increased basis for mrs phillips in her olson stock at trial and on brief they argued alternatively for addi- tional basis in the company’s indebtedness to her both arguments ultimately rest on a substance vs form argument viz on the theory that the guaranteeing shareholder in substance has borrowed funds directly from the lender then trans- ferred the loan proceeds to the s_corporation either as a contribution_to_capital or a back-to-back_loan in either event the question we must decide is whether mrs phillips made the actual economic outlay requisite to securing a basis increase petitioners do not dispute that the economic outlay test governs our in- quiry and they do not contend that a shareholder guaranty without more jus- tifies an increase in basis rather they urge that the facts of this case supply the more that is needed here the lenders actually sued petitioners on their guar- continued shareholder basis in s_corporation indebtedness t d 2014_33_irb_342 sec_1_1366-2 income_tax regs these regulations provide that a share- holder does not obtain basis of indebtedness in the s_corporation merely by guaranteeing a loan or acting as a surety relating to the loan sec_1 a ii income_tax regs on the other hand the shareholder may increase basis if she makes a payment on bona_fide indebtedness of the s_corporation for which she has acted as a guarantor or in a similar capacity ibid these regulations apply to transactions occurring after their issuance though taxpayers may elect to apply them to any open tax_year see sec_1_1366-5 income_tax regs for obvious reasons petitioners did not make this election anties and recovered deficiency judgments against them resulting in liens against their real and personal_property in florida even though petitioners have paid nothing toward these judgments they insist that the judgments themselves demonstrate an actual economic outlay on the part of mrs phillips by showing that the lenders looked to her as a source of repayment in advancing this line of argument petitioners rely chiefly on 778_f2d_769 that opinion was issued by the u s court_of_appeals for the eleventh circuit the court to which appeal of the instant case absent stipulation to the contrary would lie under 54_tc_742 aff’d 445_f2d_985 10th cir we are guided by eleventh circuit precedent in deciding this case in selfe the taxpayer started a retail clothing business as a sole proprietor- ship and secured bank financing she pledged assets owned by her and her family as collateral for the loans the business was later incorporated and elected s_corporation status whereupon the corporation at the bank’s request was substituted as the obligor on the loans however the taxpayer’s personal assets remained pledged as collateral and as the company’s sole shareholder she personally guaranteed the loans selfe f 2d pincite because the business suffered recurring losses but did not default the tax- payer was never required to make any payment on her guaranty she nevertheless claimed that the guaranty gave her additional basis for the purpose of deducting flowthrough losses from the s_corporation the irs disagreed and in a subse- quent refund_suit the district_court granted summary_judgment for the govern- ment it reasoned that the economic outlay required for a basis increase occurs only when the shareholder-guarantor is called upon to pay the corporation’s debt id pincite on appeal the eleventh circuit agreed that an economic outlay is required before a stockholder may increase her basis ibid but it did not believe that this test necessitates that the shareholder must in all cases absolve a corpor- ation’s debt before she may recognize an increased basis as a guarantor rather it concluded that a basis increase may be justified where the facts demonstrate that in substance the shareholder has borrowed funds and subsequently advanced them to her corporation id pincite establishment of this factual predicate would require proof that the lender looks to the shareholder as the primary obli- gor id pincite the court_of_appeals recognized in selfe that arguments such as this usually meet with little success because the taxpayer is unable to demonstrate that the substance of his transaction is different than its form ibid however the court noted certain aspects of the record suggesting that the bank may have ac- tually viewed the taxpayer individually rather than her corporation as the primary obligor these included the facts that the bank originally extended credit to the taxpayer individually with the corporation substituted later as the obligor the taxpayer pledged her own assets as collateral for the loan and her assets remained pledged after the loan was reissued in the company’s name the s_corporation was a fledgling enterprise was operated by a novice in a highly competitive field and was thinly capitalized thus making it a poor credit risk and the taxpayer presented the deposition testimony of her loan officer stating that the bank primarily looked to the taxpayer and not the corporation for repay- ment of the loan selfe f 2d pincite the eleventh circuit concluded on the basis of this evidence that there were material facts still in issue id pincite it accordingly reversed the grant of summary_judgment and remanded to the district_court to determine whether the loan to the corporation was in reality a loan to the taxpayer the court_of_appeals indicated that this would require a factual determination as to whether or not the bank primarily looked to the taxpayer for repayment ibid the facts in the instant case differ from those in selfe on each of the important points identified by the court_of_appeals there is no evidence that olson’s lenders had a prior relationship with petitioners or that petitioners pre- viously had been obligors on these loans petitioners did not pledge any of their personal assets as collateral for the loans all the collateral consisting primarily of real_estate was supplied by the spes or their subsidiaries olson was a well- established company with a good reputation and petitioners conceded that the loans when made were clearly supported by the collateral that was pledged most importantly perhaps petitioners produced no testimony or other evidence from any of the lending banks that any bank look ed to the shareholder as the primary obligor on any loan id pincite it is hard to see how a taxpayer could establish a bank’s intentions or expectations on this point without producing testimony from someone at the bank indeed the facts of this case resemble those of sleiman supra in which the eleventh circuit distinguished selfe and held that a guaranty without payment did not create basis there as here the shareholder-guarantors had not previously been obligors on any s_corporation loan and they pledged no collateral in support 6we note that the appellate court’s opinion in sleiman was written by judge kravitch who also authored the opinion in selfe writing in each case for a unani- mous panel of their guaranties rather the collateral was supplied by the s_corporation which was successful and well established at the time they extended credit the banks estimated that the collateral chiefly real_estate was worth nearly twice the amount of the loans id pincite a bank officer testified that the bank had re- quested guaranties from the taxpayers not because it looked to them as the pri- mary source for repayment but because the bank’s general policy was to require personal guarantees on loans to closely held corporations ibid the eleventh circuit in sleiman f 3d pincite described selfe as in- volving an unusual set of facts it concluded that the taxpayers in sleiman had not established the unusual factual predicate necessary to show that the loans in form extended to the s_corporation had in substance been extended to the share- holders individually for similar reasons we reach the same conclusion here there is simply no evidence that olson’s banks looked to petitioners as the primary source for repayment of the loans see selfe f 2d pincite petitioners urge that the deficiency judgments against mrs phillips gave rise to an actual economic outlay by among other things impairing her credit this argument misapprehends the theory that formed the basis for the eleventh circuit’s remand in selfe the theory was that the bank while nominally lending to the s_corporation may in substance have lent to the shareholder who then con- tributed the loan proceeds to the corporation in order to identify the true obligor in such circumstances it is necessary to examine the lender’s intentions and other economic facts existing when the lender makes the loan a court’s entry of a deficiency judgment against a guarantor many years later after the corporation has defaulted and the corporation’s collateral has proven insufficient is simply not relevant in determining whether the lender when initially extending credit looked to the shareholder as the primary source of repayment that being so mrs phillips could make the required economic outlay in favor of olson only by making a payment toward the judgments this would cre- ate a debt from olson to her and give her additional basis in that amount but since she has made no payments either on the guaranties or on the judgments she is not entitled to the basis increases that petitioners claimed 7the other authorities on which petitioners rely are also factually inapposite in gilday v commissioner tcmemo_1982_242 the lender evaluated the share- holders’ credit before making a loan to their s_corporation and they ultimately substituted their own promissory note for that of the corporation in revrul_75_144 1975_1_cb_277 the execution of the guaranteeing shareholder’s own note and its acceptance by the lending bank constituted a payment of the s corpora- tion’s existing debt to the bank allowing the shareholder to acquire basis under the doctrine_of subrogation c quantifying the basis increase even if petitioners had shown that the deficiency judgments theoretically entitled mrs phillips to some basis_adjustment they did not carry their burden of proving the magnitude of the basis increase as noted earlier petitioners allocated to mrs phillips a portion of the unpaid deficiency judgments entered against her and the coguarantors they first subtracted from the amounts of the judgments the supposed fmv of the collateral foreclosed upon or otherwise transferred to the judgment creditors they then allocated the deficiencies pro_rata among all co- guarantors where olson itself had guaranteed an spe’s debt petitioners allo- cated half of its pro_rata share to mrs phillips reflecting her ownership stake in the company each step of this exercise rests on questionable assumptions and petitioners have not addressed let alone answered many of the attendant ques- tions petitioners’ estimates of the fmv of the collateral transferred to the judg- ment creditors are inadequately supported and internally inconsistent moreover for three of the judgments an attachment to the legal opinion on which peti- tioners relied assumes that for federal tax purposes borrower did not abandon and would not be deemed to have abandoned its real_property which secures its obligations under the guaranteed debt the opinion accordingly warns that any basis increase ascribed to those judgments will require downward adjustments to account for and credit the borrower’s pending or prospective return of the secured real_property to the applicable lenders the record includes no evidence as to whether this collateral was returned or if so whether petitioners made the requisite downward adjustments to mrs phillips’ claimed increase in basis for each loan in question all coguarantors bore joint_and_several_liability petitioners advance no reason for believing that the judgment creditors would pursue all coguarantors pro_rata rather than simply targeting the deepest pocket petitioners point to florida courts’ embrace of the equitable right of contribution among co-obligors pursuant to which a n obligor who has paid in excess of his prorata share of the obligation is entitled at law to contribution from the other obligors for their aliquot share campbell v gordon so 2d fla dist ct app but this would simply substitute a new set of claims for the deficiency judgments that mrs phillips has proven unwilling or unable to pay we do not see why the possibility of such feckless claims against mrs phil- lips should dictate that the judgments be allocated pro_rata among the guarantors indeed as respondent observes if olson’s other shareholder paid a deficiency judgment in its entirety he would make an actual economic outlay entitling him to a corresponding basis increase allocating a pro_rata portion of that judgment to mrs phillips would then generate a combined basis increase exceeding the amount owed to that judgment creditor in the first place it is often said that when life serves you lemons you make lemonade peti- tioners took that advice to heart squeezing as much juice as possible from the un- paid judgments against them but even if petitioners could show theoretical enti- tlement to some basis increase they have not borne their burden of proving that the amount of this increase would be equal to or greater than the aggregate flow- through loss deductions they claimed on their and amended tax returns because petitioners bear the burden_of_proof to the extent that the record is incomplete the court is not warranted in indulging in conjectures in petitioners’ favor to fill the gap 35_tc_65 vacated and remanded on other grounds 301_f2d_287 4th cir see also 280_us_227 holding that the burden rests on the taxpayer to prove not only his entitlement to a tax_benefit but also the amount of that benefit had mrs phillips made an actual payment toward these judgments of course the basis increase to which she would be entitled would be obvious the speculative and conjectural nature of the computational exercise in which petitioners must engage absent any payment underscores the wisdom of the rule that no basis increase is allowed without an actual economic outlay ii penalties the code imposes a penalty upon the portion of any underpayment of income_tax that is attributable to among other things negligence or any sub- stantial understatement of income_tax sec_6662 and b and negli- gence is defined as any failure to make a reasonable attempt to comply with the provisions of the code see sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 invoking both grounds in the alternative the notice_of_deficiency asserted an accuracy-related_penalty on the full amount of the deficiency for each year respondent has since conceded the vast bulk of those penalties viz the portions attributable for each year including the carryback years to the flowthrough loss deductions discussed above for which petitioners had secured an opinion from competent tax counsel in his post-trial brief however respondent states that his concession does not cover the penalties asserted in the notice_of_deficiency as they relate to the adjustments conceded by petitioners the adjustments petitioners conceded concern items of unreported income-- taxable interest and gambling winnings--for and but the gambling winnings appear to be offset in full by petitioners’ excess gambling_losses leaving no understatement of income_tax attributable to these items see supra note thus the only adjustment petitioners conceded that gives rise to any understatement of income_tax is the failure to report dollar_figure of interest for under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 respondent has not carried that burden here he has not shown that the tax on dollar_figure of interest would likely exceed the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 and in the rather terse discussion he accords to penalties in his post-trial brief respondent has provided no reason to believe that petitioners’ failure to report the dollar_figure of interest was due to negligence rather than oversight not having received a form 1099-int or other innocuous cause accordingly we hold that petitioners are not liable for any penalties to reflect the foregoing decision will be entered under rule
